United States Court of Appeals
      for the Federal Circuit
                 ______________________

                CATHY APPLEBERRY,
                     Petitioner

                            v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                       2014-3123
                 ______________________

    Petition for review of an arbitrator’s decision by Den-
nis Nolan.
                  ______________________

                  Decided: July 8, 2015
                 ______________________

   DAVID R. SCHLEICHER, Schleicher Law Firm, PLLC,
Waco, TX, argued for petitioner.

    K. ELIZABETH WITWER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for respondent. Also represented
by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN.
                 _____________________

 Before MOORE, WALLACH, and TARANTO, Circuit Judges.
2                                        APPLEBERRY   v. DHS



TARANTO, Circuit Judge.
    Cathy Appleberry worked for the U.S. Citizenship and
Immigration Services, an agency within the Department
of Homeland Security, and was covered by a collective
bargaining agreement. Deeming her performance unsat-
isfactory, the agency placed her on a “performance im-
provement plan” and then found that she failed to
improve. Eventually, relying on that failure, the Depart-
ment fired her.
    When Ms. Appleberry brought her removal to arbitra-
tion, as authorized (but not required) by the collective
bargaining agreement, the arbitrator concluded that she
could not challenge the key bases for the removal, i.e., the
agency determinations that she should be placed on the
performance-improvement plan and that she failed under
the plan. He concluded that the collective bargaining
agreement, pursuant to 5 U.S.C. § 7121, prescribed the
exclusive process, including time limits, for challenging
those determinations, but that Ms. Appleberry had aban-
doned that process after initiating it through filing griev-
ances, allowing the time for completing the challenges to
run. The arbitrator thus barred reconsideration of “issues
that were raised in [her] earlier grievances, or that could
have been raised but were not.” J.A. 9. In this court, Ms.
Appleberry accepts that, if that rationale was correct, the
removal was properly upheld.
    Ms. Appleberry appeals on the ground that the arbi-
trator should not have barred consideration of the per-
formance-improvement-plan issues raised in her earlier,
uncompleted grievances. We conclude that the arbitrator
properly enforced the grievance process designated as
“exclusive” in the collective bargaining agreement. Ac-
cordingly, we affirm.
APPLEBERRY   v. DHS                                       3



                       BACKGROUND
    Ms. Appleberry worked as an Immigration Services
Officer. The Department had a collective bargaining
agreement (Agreement) with the American Federation of
Government Employees pursuant to 5 U.S.C. ch. 71. The
Agreement refers to an “Employee Performance Plan and
Appraisal Form” (PPA) for evaluating employee perfor-
mance, established by the Department under 5 U.S.C.
§ 4302 (“Establishment of performance appraisal sys-
tems”). See 5 C.F.R. §§ 430.201–430.210 (appraisal and
rating regulations); J.A. 54–65 (PPA); J.A. 135–41
(Agreement Article 22, “Performance Management”).
    The PPA delineates areas of “core competency,” such
as “communication” and “customer service,” as well as the
standards that must be met to “[a]chieve[] [e]xpectations”
or “[a]chieve[] [e]xcellence” in these areas. J.A. 55–56. It
also sets out “critical [p]erformance [g]oals,” such as
“National Security/Fraud Detection,” and lays out de-
tailed standards. J.A. 57–59. The PPA directs the De-
partment to rate an employee based on various
competencies and goals, weight the ratings, and combine
them to determine the employee’s overall performance
rating for any given period. J.A. 55, 57. Unacceptable
performance under the PPA may lead to a reduction in
grade or removal, pursuant to 5 U.S.C. § 4303.
    Ms. Appleberry’s performance rating for 2012 was
lackluster. Consequently, on December 6, 2012, the
Department issued a written “Performance Improvement
Plan” (PIP). JA 39–45; see also J.A. 142 (Agreement
Article 30(B), “Performance Improvement Plan”); 5 C.F.R.
§ 432.104 (“Addressing unacceptable performance”). It
identified critical elements of the PPA for which Ms.
Appleberry was “performing unacceptably,” explained
what she had to do to make her performance acceptable,
and gave her 90 days to improve. J.A. 39–45; see also 5
U.S.C. § 4301 (“Definitions”); 5 C.F.R. § 430.203 (same).
4                                        APPLEBERRY   v. DHS



It also warned her that, if she did not “maintain accepta-
ble performance in [her] core competencies and perfor-
mance goals for one (1) year from the beginning of the PIP
period,” she might be subjected to “reduction in grade or
removal without any further opportunity to demonstrate
acceptable performance.” J.A. 45.
    On May 23, 2013, the Department issued a PIP
“closeout letter” informing Ms. Appleberry that she had
performed unacceptably and therefore had failed the PIP
standards. J.A. 46–54. The next month, on June 27,
2013, the Department proposed her removal, essentially
(as Ms. Appleberry here accepts) for failing the PIP
standards. J.A. 305–07. The Department removed Ms.
Appleberry four months later, on October 31, 2013. J.A.
33–38.
    Before the removal decision, Ms. Appleberry had filed
several grievances under the collective bargaining agree-
ment’s negotiated procedure. The Agreement’s definition
of a “grievance” includes “a complaint . . . by a unit em-
ployee concerning his or her conditions of employment.”
J.A. 20 (Article 38(B), “Definition”). The procedure it sets
out for resolving grievances includes several stages, with
time limits applicable at each stage. The Agreement
states that, with exceptions neither invoked nor relevant
here (including where the employee has made an appeal
of an adverse action to the Merit Systems Protection
Board), “[t]his negotiated procedure shall be the exclusive
procedure available to the Union and employees in the
unit for resolving grievances which come within its cover-
age . . . .” J.A. 20 (Article 38(A), “Purpose”).
    The negotiated procedure begins with the Depart-
ment’s consideration of the merits of a grievance, moves
through increasingly formal steps, and culminates in
arbitration—if the employee meets prescribed filing
deadlines. Specifically, the employee must first file either
a “Step I” or “Step II” grievance within 35 days of the
APPLEBERRY   v. DHS                                     5



complained-of incident. If the employee chooses to file at
Step I instead of immediately starting at Step II, and the
Step I grievance is denied, the employee must file a Step-
II grievance within 14 days of receiving the Step I deci-
sion. No matter how the employee gets to Step II, if the
Step II grievance is denied, the employee has 15 days
from receiving the denial to file a Step III grievance.
Arbitration may be invoked only after a Step III decision,
and only by meeting a 30-day deadline.
    Ms. Appleberry had filed three sets of grievances un-
der that procedure. The first challenged her 2012 PPA
rating, arguing that it was based on performance stand-
ards that violated 5 U.S.C. § 4302(b)(1). The second
claimed workplace bullying, including allegations that the
Department had improperly reviewed her work under the
PIP. E.g., J.A. 325. The third challenged the PIP closeout
letter, claiming, among other things, that the PIP was
neither established nor conducted in accordance with the
negotiated PPA standards and that Ms. Appleberry’s
performance “met expectations.” E.g., J.A. 364. All three
sets of grievances were filed at the Step I, II, and III
levels, and all three were denied at each level. As is
undisputed, Ms. Appleberry failed to invoke arbitration
for any of the grievances within the permitted 30-day
period. The deadline to invoke arbitration of her PPA-
rating grievance fell before the Department proposed her
removal; the deadlines for her bullying and PIP-closeout-
letter grievances fell after her removal was proposed but
before the removal decision was actually made. Ms.
Appleberry timely opposed the proposed removal on July
8, 2013.
    After her removal, Ms. Appleberry filed for an expe-
dited arbitration of the removal decision, as provided for
by the Agreement’s Article 39(K). Before considering Ms.
Appleberry’s challenge, the arbitrator granted the De-
partment’s motion to bar consideration of the issues that
she raised or could have raised in her earlier grievances
6                                          APPLEBERRY   v. DHS



but failed to request be arbitrated. Shortly thereafter, the
arbitrator denied her removal grievance.
    Ms. Appleberry appeals. She rests her appeal entirely
on the contention that the arbitrator erroneously excluded
issues relating to her failure of the PIP that she raised in
her earlier grievances but did not take to arbitration. We
have jurisdiction pursuant to 5 U.S.C. §§ 7121(f) and
7703(b)(1).
                         DISCUSSION
     “We review an arbitrator’s decision under the same
standard of review that is applied to decisions from the
Merit Systems Protection Board.” Johnson v. Dep’t of
Veterans Affairs, 625 F.3d 1373, 1376 (Fed. Cir. 2010)
(citing 5 U.S.C. § 7121(f)). Thus, “we must affirm the
decision of the arbitrator unless it is: ‘(1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accord-
ance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence.’ ” Id. (quoting 5
U.S.C. § 7703(c)). This standard of review “contemplates
de novo review of questions of law.” Id. (quotation marks
and citations omitted). “Interpretation of a collective-
bargaining agreement is a question of law we review de
novo.” Garcia v. Dep’t of Homeland Sec., 780 F.3d 1145,
1147 (Fed. Cir. 2015); see Giove v. Dep’t of Transp., 230
F.3d 1333, 1340–41 (Fed. Cir. 2000); Huey v. Dep’t of
Health & Human Servs., 782 F.2d 1575, 1577–78 (Fed.
Cir. 1986).
    The basis for Ms. Appleberry’s removal was her fail-
ure to improve adequately under the PIP. It is undisput-
ed that Ms. Appleberry initiated but did not complete the
Agreement-prescribed process for challenging the deter-
mination of her PIP failure: she did not take the matter to
arbitration, much less do so within the time allowed. The
question presented is whether, as the arbitrator conclud-
ed, the terms of the specific collective bargaining agree-
APPLEBERRY   v. DHS                                      7



ment here precluded him, in evaluating the removal
decision, from considering the PIP-failure issues raised in
Ms. Appleberry’s earlier grievances but not timely sub-
mitted to arbitration.
     We conclude that the arbitrator correctly determined
that he was precluded. The government indicated at oral
argument that, had Ms. Appleberry opted (as she was
entitled to do) to appeal the removal decision to the Merit
Systems Protection Board instead of challenging the
removal before an arbitrator, the Board, unlike the arbi-
trator, would not have been precluded from considering
the PIP-related issues raised in Ms. Appleberry’s prior
grievances. Oral Argument at 15:00–15:38; see also 5
U.S.C. § 7121(e)(1). Under that position, that particular
difference between forums, among others, would be one
that employees in Ms. Appleberry’s position might well
consider in making a choice of forum for a removal deci-
sion. But Ms. Appleberry chose the arbitral forum, and
the contract providing for arbitration circumscribed the
arbitrator’s authority. Specifically, the Agreement pro-
hibited his review of the PIP-related actions in the re-
moval arbitration—those actions had to be challenged
according to the process that the Agreement said was
exclusive, and Ms. Appleberry did not bring that process
to completion.
    Article 38(A) of the Agreement states that, aside from
certain exceptions neither argued nor applicable here, the
“negotiated procedure shall be the exclusive procedure
available . . . for resolving grievances which come within
its coverage.” J.A. 20 (emphasis added). There is no
dispute that the PIP actions were the proper subject of a
“grievance,” under Article 38(B); indeed, Ms. Appleberry
did bring those actions into the grievance process—
though she did not complete that process. Article 38(F),
which lays out the grievance framework, includes a provi-
sion permitting arbitration in accordance with Article 39
should “the employee [be] dissatisfied with the Step III
8                                         APPLEBERRY   v. DHS



decision.” J.A. 25. Article 39(B) provides that, “[i]f the
Agency and the Union fail to settle any grievance pro-
cessed under the grievance procedures, such grievance,
upon written request by the Union or the Agency, may be
submitted to arbitration within (30) calendar days from
the date the Agency or the Union’s final decision is re-
ceived.” J.A. 27. This is a timing requirement, generally
implying that the invocation of arbitration may not occur
outside the 30-day period, and Ms. Appleberry has not
presented to us any argument for relaxing the require-
ment in this case. And Article 38(I) declares that a griev-
ance, once brought, if not timely moved forward to the
next stage, “shall be deemed to have been withdrawn.”
J.A. 26. Finally, and critically, we have been pointed to
no basis on which, short of the government’s consent, the
arbitrator could deviate from this prescribed procedure:
Article 39(O) states that “[t]he arbitrator shall be bound
by the terms of this Agreement and shall have no authori-
ty to add to, subtract from, alter, amend or modify any
provision of this Agreement.” J.A. 31. Together, those
provisions establish the exclusivity of the Agreement’s
prescribed process for an arbitrator’s review of the merits
of a covered employer action.
    The Civil Service Reform Act is not to the contrary.
Indeed, the Act’s definition of a “grievance” includes “any
complaint . . . by any employee concerning any matter
relating to the employment of the employee . . . [or] any
claimed violation, misinterpretation, or misapplication of
any law, rule, or regulation affecting conditions of em-
ployment.” 5 U.S.C. § 7103(a)(9)(A), (a)(9)(C)(ii). And the
Act declares that, subject to exceptions inapplicable here,
“any collective bargaining agreement shall provide proce-
dures for the settlement of grievances . . . [and] the proce-
dures shall be the exclusive administrative procedures for
resolving grievances which fall within [the collective
bargaining agreement’s] coverage.” § 7121(a)(1) (empha-
sis added).
APPLEBERRY   v. DHS                                       9



     Ms. Appleberry contends that the limitation on arbi-
tral consideration here is contrary to Cornelius v. Nutt, in
which the Supreme Court ruled that “[i]f the employee
elects . . . to proceed [with a negotiated grievance proce-
dure instead of an appeal to the Board], and the union or
the agency invokes binding arbitration, . . . the arbitrator
is to apply the same substantive standards that the Board
would apply if the matter had been appealed.” 472 U.S.
648, 652 (1985) (citation omitted). We do not find Cor-
nelius to be applicable—even though performance-related
evaluations are relevant to the Board’s review of whether
a removal for unacceptable performance is proper, see,
e.g., 5 U.S.C. § 4302(b); Lovshin v. Dep’t of Navy, 767 F.2d
826, 834 (Fed. Cir. 1985) (en banc), and even though the
government has acknowledged that Ms. Appleberry could
have had the PIP actions reviewed by the Board had she
challenged her removal in that forum. The arbitrator
here did not alter applicable “substantive standards,”
Cornelius, 472 U.S. at 652, but rather adhered to proce-
dural requirements clearly stated in the collective bar-
gaining agreement. As we have had occasion to explain,
Cornelius requires that arbitrators “adhere to the board’s
interpretation of . . . substantive rules,” such as “the
standard of review for substantial evidence and the
harmful error rule.” Wissman v. Soc. Sec. Admin., 848
F.2d 176, 178 (Fed. Cir. 1988). But “[t]he only procedures
[the] arbitrator must follow are those specified in the
collective bargaining agreement, in the submission of the
parties to the arbitrator, or required by statute.” Id.
    Indeed, the statutory provision relied on in Cornelius,
5 U.S.C. § 7121(e)(2)—which directs arbitrators to apply
the standards in 5 U.S.C. § 7701(c)(1) governing Board
review—contains limiting language that forecloses using
it to circumvent the Agreement’s “exclusive” procedure
here. Section 7121(e)(2) applies only to “matters covered
under sections 4303 and 7512 . . . which have been raised
under the negotiated grievance procedure.” 5 U.S.C.
10                                      APPLEBERRY   v. DHS



§ 7121(e)(2) (emphasis added). In Cornelius, the grievant
was raising a matter through the prescribed grievance
procedure, and there was no question about failure to
meet procedural requirements for presenting that matter;
the question was what standard governed the assessment
of that matter. In this case, however, the arbitrator’s
decision rests on the determination that the basis for
removal, PIP failure, was not properly “raised under the
negotiated grievance procedure” in the first place. Proce-
dures differ between arbitration and Board review, and
§ 7121(e) gives an employee a choice between them for a
matter under both the Board’s jurisdiction and the arbi-
trator’s contractual authority. See Cornelius, 472 U.S. at
650, 652; Atanus v. Merit Sys. Prot. Bd., 434 F.3d 1324,
1326–27 (Fed. Cir. 2006). It does not expand the arbitra-
tor’s authority to decide issues beyond the authority
provided in the contract.
    In following the procedural requirements of the
Agreement, the arbitrator, consistent with Cornelius,
applied the same substantive standards as applied by the
Board. The arbitrator’s reason for limiting consideration
of certain issues had everything to do with the process
required by the agreement. As Ms. Appleberry has point-
ed to no statutory provision, in Chapter 43 or otherwise,
preventing the adoption of this contracted-for process, we
conclude that the arbitrator did not err. See Wissman,
848 F.2d at 178; cf. 14 Penn Plaza LLC v. Pyett, 556 U.S.
247, 257–60 (2009).
                      CONCLUSION
    For the foregoing reasons, the judgment of the arbi-
trator is affirmed.
     No costs.
                      AFFIRMED